Appeal from an order of the Surrogate’s Court, Oneida County (John G. Ringrose, S.), entered September 27, 2002. The order determined that the consent of respondent to the adoption of the infant is not required and that respondent is not entitled to further notice regarding the adoption of the infant.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Surrogate’s Court. Present—Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.